Title: [August 1772]
From: Washington, George
To: 




Augt. 1. Rid to the Ferry Plantn., Mill, Doeg Run, and Muddy hole.
 


2. Went to Pohick Church and Dined with Mrs. Washington & Patcy Custis at Captn. McCartys. Came home in the Afternn.
 


3. At home all day alone.
 


4. Rid to the Ferry Plantation and returnd from thence.
 


5. At home all day alone.
 



6. Rid to the Ferry Plantation Mill Doeg Run and Muddy hole.
 


7. At home all day writing & Posting my Books.
 


8. Ditto—Ditto.
 


9. At home all day alone.
 


10. Rid to the Ferry Plantation to the Mill & where my Ditchers were at Work there. In the Evening Doctr. Rumney, Mr. Kirkpatrick, Mr. Balmain & Mr. Cox came here.


   
   Mr. Cox may be Presley Cox (d. 1783).



 


11. Went with those Gentlemn. a Fishing and Dined undr. the Bank at Colo. Fairfax’s near his White Ho[use]. Found Mrs. Cox here when we returnd.


   
   In 1758 George William Fairfax obtained the position of collector of the customs for the South Potomac River Naval District (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:100). The fishing party was dining near the customshouse, which was painted white to be clearly seen by ship captains, and thus referred to locally as Fairfax’s White House.



 


12. After Breakfast the Gentlemen went away. Mrs. Cox continued, & I rid to my Ditchers at the Mill.
 


13. Went into the Neck and run round and divided the New Plantn. I intend to make there into three fields.
 


14. Rid to the Ditchers at the Ferry and Mill. Mrs. Cox went away about 12 Oclock.
 


15. At home all day alone.
 


16. At home this day also. In the afternoon Captn. Posey & his Daughter returnd.
 


17. Went up to Alexandria to Court. Stayd all Night. Dind with Mr. Adam.


   
   The court met 17–21 Aug., and GW attended each day (Fairfax County Order Book for 1772–74, 89–118, Vi Microfilm).



 


18. In Town all day and Night. Din’d & Supd at Arrells.
 



19. Ditto. Ditto. Dined at Arrells. Suppd no where.
 


20. Still in Town. Dined at Arrells & went to the Ball in the Afternoon.


   
   On this day Robert Hanson Harrison and William Ellzey brought suit for GW against John and William Barry to force a division of the 193–acre tract on Dogue Creek, part of which GW had bought 18 Dec. 1770. GW excused himself from the bench while the case was being heard. The court ruled in his favor and ordered county surveyor George West to divide the land fairly between the two parties before the court met in September. The surveying and other costs were to be equally shared by GW and the Barrys. Five justices were appointed to supervise the division: Sampson Darrell, Daniel McCarty, George Mason, John West, and John West, Jr., but only three were required to be present (Fairfax County Order Book for 1772–74, 114–15, Vi Microfilm).



 


21. Dined at Arrells again & returnd home after Dinr.
 


22. Rid to the Plantations at the Ferry, Mill, Doeg Run, & Muddy hole—also to the Mill & Ditchers there.
 


23. At home all day alone.
 


24. Went a Hunting, and into the Neck, but found nothing; came home by 12 Oclock.
 


25. At home all day a writing.
 


26. At home this day also.
 


27. Went with Mrs. Washington and Miss Custis to Mr. William Digges’s and Dind there—only Betcy & Jenny Digges at home. Returnd in the Afternoon.


   
   jenny digges: Jane Digges (c.1754–1826) was apparently the youngest of William and Ann Digges’s many children (BOWIEEffie Gwynn Bowie. Across the Years in Prince George’s County: A Genealogical and Biographical History of Some Prince George’s County, Maryland and Allied Families. Richmond, Va., 1947., 255; RAMSBURGHEdith Roberts Ramsburgh. “Sir Dudley Digges, His English Ancestry and the Digges Line in America.” Daughters of the American Revolution Magazine 57 (1923): 125–39., 130–31).



 


28. Surveyd Mr. John West’s Land in my Neck at his request.
 


29. Rid to Muddy hole, Dogue Run and to the Ditchers at the Mill.
 


30. At home all day. Mr. Willm. Digges Dined here.
 


31. At home all day alone. In the Evening Mr. Custis came.
